Name: Commission Regulation (EC) No 2430/96 of 17 December 1996 fixing the amount of the flat-rate premium for certain fishery products during the 1997 fishing year (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production;  competition;  fisheries
 Date Published: nan

 No L 331 / 18 EN Official Journal of the European Communities 20 . 12. 96 COMMISSION REGULATION (EC) No 2430/96 of 17 December 1996 fixing the amount of the flat-rate premium for certain fishery products during the 1997 fishing year (Text with EEA relevance) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4176/88 of 28 December 1988 laying down detailed rules for the grant of a flat-rate aid for certain fishery products and aquaculture products (') as last amended by Regulation (EEC) No 3516/93 (2), and in particular Article 11 thereof, Whereas the flat-rate premium should encourage the producers' organizations to prevent the destruction of products withdrawn from the market; Whereas the amount of the premium must be fixed in such a way as to take account of the interdependence of the markets concerned and of the need to prevent distor ­ tion of competition ; Whereas the amount of the premium may not exceed the technical and financial costs of processing and storage recorded during the previous fishing year, the highest costs being disregarded; Whereas, on the basis of the information concerning the technical and financial costs associated with the concerned operations recorded in the Community, the amount of the premium should be fixed for the 1997 fishing year as shown below; Article 1 For the 1997 fishing year, the amount of the flat-rate premium for the products listed in Annex VI to Council Regulation (EEC) No 3759/92 (3) shall be as follows : (a) freezing and storage of products, whole , gutted with head, or cut : ECU 120/tonne, for the first month ECU 17/tonne, per additional month ; (b) filleting, freezing and storage : ECU 200/tonne , for the first month ECU 17/tonne, per additional month . Article 2 This Regulation shall enter into force on 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1996 . For the Commission Emma BONINO Member of the Commission (') OJ No L 367, 31 . 2 OJ No L 320 , 22. 12. 1988 , p. 63 . 12 . 1993, p. 10 . (3) OJ No L 388 , 31 . 12 . 1992, p. 1 .